Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Gerald J. Whalen, J.), entered July 12, 2006 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding pursuant to CPLR article 78 seeking, inter alia, reinstatement in respondent’s doctoral degree program. We reject the contention of petitioner that respondent violated his right to due process by failing to respond to his initial grievance within 30 days following its submission, pursuant to respondent’s grievance resolution process. We conclude that respondent “substantially adhered to the time frame” of its grievance resolution process by responding to the grievance within 37 days of its submission (Matter of Nawaz v State Univ. of N.Y. Univ. at Buffalo School of Dental Medicine, 295 AD2d 944, 945 [2002]; see also Tedeschi v Wagner Coll., 49 NY2d 652, 660 [1980]). Petitioner did not include his remaining contentions in his petition and thus failed to preserve them for our review (see Matter of Ferraro v State of NY. Racing & Wagering Bd., Div. of Thoroughbred, 284 AD2d 949, 950 [2001]; Matter of Tower v McCall, 257 AD2d 973, 974 [1999]; Matter of Mobley v Scully, 137 AD2d 604 [1988]). In any event, the record establishes that respondent otherwise substantially adhered to its grievance procedures and that its determination is neither arbitrary nor capricious (cf. Matter of Gruen v Chase, 215 AD2d 481, 481-482 [1995]; see generally Nawaz, 295 AD2d at 944-945; Matter of Al-Khadra v Syracuse Univ., 291 AD2d 865, 866, lv denied 98 NY2d 603 [2002]; Matter of Mary M. v Clark, 100 AD2d 41, 45 [1984]). Present— Hurlbutt, J.P., Martoche, Smith and Centra, JJ.